Case: 20-50889      Document: 00515743999         Page: 1    Date Filed: 02/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  February 12, 2021
                                  No. 20-50889
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jaime Martinez-Rojas,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:20-CR-716-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Jaime Martinez-Rojas appeals the within-guidelines sentence of 30
   months of imprisonment and three years of supervised release imposed
   following his guilty plea conviction for illegal reentry after removal from the
   United States. He argues that 8 U.S.C. § 1326(b) is unconstitutional because


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50889      Document: 00515743999             Page: 2   Date Filed: 02/12/2021




                                      No. 20-50889


   it increases the statutory maximum sentence based on the fact of a prior
   felony conviction neither alleged in the indictment nor found by a jury beyond
   a reasonable doubt. He concedes that the issue is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998), and he seeks to preserve the issue
   for further review. The Government filed an unopposed motion for summary
   affirmance agreeing that the issue is foreclosed and, in the alternative, a
   motion for an extension of time to file a brief.
          As the Government argues, and Martinez-Rojas agrees, the sole issue
   raised on appeal is foreclosed by Almendarez-Torres. See United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is foreclosed,
   summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, summary affirmance is GRANTED, and the judgment
   of the district court is AFFIRMED. The Government’s alternative motion
   for an extension of time to file a brief is DENIED.




                                           2